289 S.W.3d 775 (2009)
Gus W. STURMFELS, Jr., Plaintiff/Appellant,
v.
Myrle R. FREDERICK, Defendant/Respondent.
No. ED 90790.
Missouri Court of Appeals, Eastern District, Division Four.
May 26, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 25, 2009.
Application for Transfer Denied September 1, 2009.
Michael P. Gunn, John R. Gunn, Gregory P. Zitko, The Gunn Law Firm, P.C., St. Louis, MO, for appellant.
Michael T. George, The Law Firm of Michael T. George, P.C., St. Louis, MO, for respondent.
*776 Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
This is an appeal from that part of a judgment denying plaintiffs request to remove defendant as co-trustee, and to recover damages, interest, and attorney's fees for breach of fiduciary duty. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a written memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).